JEAN E. WILLIAMS
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

MARK ARTHUR BROWN (Florida Bar No. 0999504)
Senior Trial Attorney
Wildlife and Marine Resources Section
P.O. Box 7611 Washington, D.C. 20044
(202) 305-0204 || 202-305-0275 (fax)
mark.brown@usdoj.gov

PAUL A. TURCKE (Idaho Bar No. 4759)
Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-353-1389 || 202-305-0506 (fax)
paul.turcke@usdoj.gov

Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

GWICH’IN STEERING COMMITTEE, et al.,                  )
                                                      )
       Plaintiffs,                                    )
                                                      )
          v.                                          ) Case No. 3:20-cv-00204-SLG
                                                      )
DAVID BERNHARDT, et al.,                              )
                                                      )
      Defendants.                                     )
__________________________________________            )

                          DEFENDANTS’ NOTICE OF FILING

       Defendants David L. Bernhardt, et al., by and through undersigned counsel, are

hereby filing a copy of the “Call for Nominations and Comments for the Coastal Plain

Alaska Oil and Gas Lease Sale” (“Call for Nominations”), (attached as Exhibit 1), which


Gwich’in Steering Committee v. Bernhardt                              Case No. 20-cv-00204-SLG
DEFS.’ NOTICE OF FILING                                                                      1
         Case 3:20-cv-00204-SLG Document 21 Filed 11/16/20 Page 1 of 3
BLM has placed on file with the Office of the Federal Register for publication in the

Federal Register on November 17, 2020. The Call for Nominations seeks nominations

and comments on the lease tracts considered for the upcoming Coastal Plain Oil and Gas

Lease Sale pursuant to the Record of Decision (“ROD”) signed August 17, 2020 and the

procedures set forth at 43 C.F.R. § 3131.2. The ROD adopts an oil and gas leasing

program on the Arctic National Wildlife Refuge Coastal Plain pursuant to Section 20001

of the Tax Cuts and Jobs Act of 2017, Pub. L. No. 115-97, 131 Stat. 2054 (2017).

       BLM will receive nominations and comments for a 30-day period. Subsequently,

should BLM determine to issue a notice of sale, it will publish such notice in the Federal

Register prior to the date of any such sale.

       Defendants are filing this Notice to keep the Court and the parties informed

concerning developments that may be relevant to Plaintiffs’ claims in the above-

captioned case.

       Respectfully submitted,

DATED: November 16, 2020.                  JEAN E. WILLIAMS
                                           Deputy Assistant Attorney General
                                           United States Department of Justice
                                           Environment and Natural Resources Div.

                                           /s/ Mark Arthur Brown
                                           MARK ARTHUR BROWN
                                           Florida Bar No. 0999504
                                           Senior Trial Attorney
                                           Wildlife and Marine Resources Section
                                           P.O. Box 7611 Washington, D.C. 20044
                                           (202) 305-0204 || 202-305-0275 (fax)
                                           mark.brown@usdoj.gov



Gwich’in Steering Committee v. Bernhardt                                 Case No. 20-cv-00204-SLG
DEFS.’ NOTICE OF FILING                                                                         2
         Case 3:20-cv-00204-SLG Document 21 Filed 11/16/20 Page 2 of 3
                                            /s/ Paul A. Turcke
                                            PAUL A. TURCKE
                                            Idaho Bar No. 4759
                                            Trial Attorney
                                            Natural Resources Section
                                            P.O. Box 7611 Washington, D.C. 20044
                                            202-353-1389 || 202-305-0506 (fax)
                                            paul.turcke@usdoj.gov

                                            Counsel for Defendants

Of Counsel:

MIKE GIERYIC
Office of the Regional Solicitor
U.S. Department of the Interior
4230 University Drive, Suite 300
Anchorage, AK 99508
907-271-1420
mike.gieryic@sol.doi.gov

                               CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.

                                      /s/ Paul A. Turcke
                                          Paul A. Turcke




Gwich’in Steering Committee v. Bernhardt                               Case No. 20-cv-00204-SLG
DEFS.’ NOTICE OF FILING                                                                       3
         Case 3:20-cv-00204-SLG Document 21 Filed 11/16/20 Page 3 of 3
